Citation Nr: 1037586	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-10 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative disc disease with lower extremity radiculopathy.

2.  Entitlement to service connection for residuals of a chest 
injury.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of a mouth 
injury.

5.  Entitlement to service connection for flat feet.

6.  Entitlement to an increased disability rating for service-
connected right ulnar compression, currently evaluated as 40 
percent disabling effective August 25, 2008.

7.  Entitlement to individual unemployability (TDIU) benefits.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to November 
1960. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Procedural history

The Veteran's March 2005 claims for TDIU benefits, an increased 
disability rating for service-connected right ulnar compression 
and cervical spine degenerative disc disease were denied in a 
December 2005 rating decision.  The Veteran disagreed and 
perfected an appeal.

The Veteran's January and July 2006 claims for mouth injury 
residuals and flat feet, respectively, were denied in a July 2007 
rating decision.  In an April 2009 rating decision, the Veteran's 
claims for residuals of mouth, head and chest injuries and flat 
feet were denied.  The Veteran disagreed and perfected an appeal.

In a July 2009 rating decision, the RO granted an increased 
disability rating for service-connected right ulnar compression, 
evaluated as 40 percent disabling effective August 25, 2008.

In September 2010, the Board received the Veteran's written 
request to withdraw all issues on appeal.


FINDINGS OF FACT

The Veteran submitted written intent to withdraw the issues of 
entitlement to TDIU benefits; entitlement to an increased 
disability rating for service-connected right ulnar compression; 
and, entitlement to service connection for cervical spine 
degenerative disc disease, residuals of a chest injury, residuals 
of a head injury, residuals of a mouth injury, and flat feet, 
from his pending appeal to the Board.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for cervical 
spine degenerative disc disease with lower extremity 
radiculopathy is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The issue of entitlement to service connection for residuals 
of a chest injury is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and 
(d) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The issue of entitlement to service connection for residuals 
of a head injury is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and 
(d) (West 2002); 38 C.F.R. § 20.204 (2009).

4.  The issue of entitlement to service connection for residuals 
of a chest injury is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and 
(d) (West 2002); 38 C.F.R. § 20.204 (2009).

5.  The issue of entitlement to service connection for residuals 
of a mouth injury is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and 
(d) (West 2002); 38 C.F.R. § 20.204 (2009).

6.  The issue of entitlement to an increased disability rating 
for service-connected right ulnar compression is dismissed.  
38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

7.  The issue of entitlement to TDIU benefits is dismissed.  
38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written statement received by the Board on September 25, 
2010, the Veteran stated that he wished to withdraw all issues 
currently considered to be on appeal.  The Board further notes 
that the Veteran's representative also submitted a statement 
received by the Board on September 25, 2010, indicating that the 
Veteran had decided to withdraw all issues on appeal.

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction 
over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. 
§ 20.204, a veteran can withdraw his appeal, or any issue 
therein, in a written submission to the Board.  In this case, the 
Veteran's and his representative's September 2010 statements have 
all the required information.  Pursuant to 38 C.F.R. § 20.204(b), 
the withdrawal was effective upon receipt by the Board, or in 
this case, on September 25, 2010.  Thus, the Board has no 
jurisdiction to consider the seven issues which have been 
withdrawn and they shall therefore be dismissed.




ORDER

Entitlement to service connection for cervical spine degenerative 
disc disease with lower extremity radiculopathy is dismissed.

Entitlement to service connection for residuals of a chest injury 
is dismissed.

Entitlement to service connection for residuals of a head injury 
is dismissed.

Entitlement to service connection for residuals of a mouth injury 
is dismissed.

Entitlement to service connection for flat feet is dismissed.

Entitlement to an increased disability rating for service-
connected right ulnar compression is dismissed.

Entitlement to TDIU benefits is dismissed.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


